Citation Nr: 1117729	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection a cervical spine disorder with pain radiating to the right arm.  

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left knee disorder, claimed as secondary to the service-connected right knee, right ankle and lumbar spine disabilities.  

3.  Entitlement to service connection for a cervical spine disorder with pain radiating to the right arm.  

4.  Entitlement to service connection for a left knee disorder, claimed as secondary to the service-connected right knee, right ankle and lumbar spine disabilities.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to July 1976 and from May 1979 to October 1993.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the RO.  

Of preliminary importance, these claims of service connection have been previously denied in an unappealed rating decisions dated in October 2001.  

The Veteran petitioned to reopen these claims in April 2004.  Although the RO adjudicated the claims on the merits in the March 2005 rating decision, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has characterized the issues as set forth on the title page.  

During the course of his appeal, the Veteran was afforded a hearing at the RO before a Decision Review Officer (DRO) in January 2006.  

The Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development of the record in February 2008.  

All of the actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Most recently, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in October 2010.  



FINDINGS OF FACT

1.  An October 2001 rating decision denied the Veteran's claims of service connection for cervical spine and left knee disorders; the Veteran was notified in writing of the RO's determination, but did not appeal.  

2.  The evidence submitted since the October 2001 rating decision is new as it is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and relates to an unestablished fact necessary to substantiate the claims for service connection for cervical spine and left knee disorders.  

3.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a cervical spine disorder since service.  

4.  The currently demonstrated cervical spine disorder is shown as likely as not to have had its clinical onset during the Veteran's extensive active service.  

5.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a left knee disorder since service that is related to the service-connected right knee, right ankle and lumbar spine disabilities.  

6.  The currently demonstrated left knee disorder is shown as likely as not to be caused by the service-connected right knee, right ankle and lumbar spine disabilities.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2010).  

2. New and material evidence has been received to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2010).  

3.  By extending the benefit of the doubt to the Veteran, his cervical spine disability manifested by degenerative changes is due to disease or injury that was incurred in service.  38 U.S.C.A. § § 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

4.  By extending the benefit of the doubt to the Veteran, his left knee disability manifested by degenerative changes is proximately due to or the result of his service-connected right knee, right ankle, and lumbar spine disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  

"Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Further, secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

New and Material Evidence

As noted, in a final rating decision dated in October 2001, the RO denied service connection for a cervical spine disorder and a left knee disorder.  The Veteran was notified in writing of this action and his appellate rights in October 2001, and did not appeal.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's October 2001 rating action included the Veteran's service treatment records, VA and private treatment records, VA examination reports, and various personal statements.  

In April 2004, the Veteran requested that his claims for service connection for a cervical spine disorder and for a left knee disorder be reopened.  The evidence added to the record since the October 2001 RO rating decision includes private and VA treatment records, and multiple VA examination reports.  

In addition to new medical treatment records, the new evidence includes statements presented in support of the Veteran's claim by the Veteran and his representative, along with hearing testimony from his January 2006 DRO hearing and October 2010 Travel Board hearing.  

Based on a comprehensive review of the record, the Board finds the evidence added since the October 2001 rating decision regarding the Veteran's claims for service connection provides a more complete picture of the circumstances surrounding the onset of the claimed cervical spine and left knee disorders, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new and material.  

Specifically, the private and VA treatment records, and VA examination reports, along with the lay statements and the Veteran's hearing testimony are new, in that they are evidence that has not been considered by the RO.  

They are also material, in that they relate to an unestablished fact necessary to establish these claims.  Therefore, this evidence is new and material and the claims are deemed reopened.  


Service Connection

The Veteran asserts that his current cervical spine disorder with pain radiating into the right arm is related to injuries sustained during active duty service.  He also asserts that his current left knee disorder is either due to an injury sustained in service or was caused or aggravated by the service-connected right knee, right ankle and lumbar spine disabilities.  

In particular, the Veteran reports having a right knee disability, an unstable right ankle and lumbar spine disability that have thrown his legs out of line and caused the knee joints to wear out.  He also reports having neck manifestations due to injuries sustained in the same motor vehicle accident in service when he injured his lumbar spine.  

During his DRO hearing in January 2006, the Veteran testified that he injured his neck in 1984 in a motor vehicle accident and that his left knee problems began in 1994 or 1995, after receiving treatment for the right knee, when it was suggested that this was due to his altered gait  or back problems.  He reported being treated for his neck problems from 1984 to 1993 during service.  

During his recent hearing in October 2010, the Veteran testified that he sustained an injury to his left knee caused by his severe right knee and right ankle conditions that made him walk awkwardly on due to pain.  He reported injuring his neck during a training exercise, while serving in Germany in the late 1970's, when he was involved in a major car accident.  

Notably, the Veteran's testimony was found to be credible as to his reports of in-service treatment for a left knee disorder, post-service treatment for a left knee disorder related to right knee and right ankle disabilities, and for neck injuries sustained during the in-service car accident.  

The Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his left knee pain, neck pain and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

By way of procedural background, an RO rating decision, dated in August 1994, granted service connection for a back disability and for a right ankle disorder.  

In August 2000, the Veteran filed his claim of service connection for conditions involving both knees and his neck.  As noted, these claims were denied in an unappealed rating decision dated in October 2001.  

In March 2005, the RO granted service connection for a right knee disorder and denied the Veteran's petition to reopen the claims of service connection for a cervical spine condition and a left knee disorder.  

The Board notes that the service treatment records show that the Veteran received treatment to cervical spine and left knee manifestation due to various injuries.   

In this regard, with respect to the cervical spine disorder, a September 1976 service treatment record showed that the Veteran received treatment for muscle spasm on the right side from the axilla to the vertebral column.  

A service treatment record, dated in May 1980, showed treatment for a knot on the right side of the neck that was painful.  

A service treatment record, dated in August 1980, showed that the Veteran was discharged from a hospital for observation, after being treated for headaches, muscle stiffness and oral pain related to a motor vehicle accident.  The treating physician observed paraspinal muscle tenderness.  

A service treatment record, dated later that month, showed complaints of pain in the right shoulder blade going down to right leg and pain in left side of jaw.  

In August 1984, the Veteran was treated for cervical strain.  A service treatment record dated in the same month showed complaints of pain in the upper dorsal aspect of the neck, without stiffness or loss of range of motion, but with headaches for "about a month."  A week later, the records showed that he was treated for cervical strain with increased pain and stiffness of the neck, especially in the arm and on the lateral rotation of the head for three and one-half weeks.  The Veteran was diagnosed with cervical strain without traumatic arthritic changes.  

A March 1991 service nursing note reported complaints of sharp pains in the right upper chest, under the right arm, and in the right shoulder.  The Veteran denied worsening of pain upon movement of arm, but did endorse symptoms of tingling, and pain that lasted for approximately 5 minutes.  

With respect to the left knee disorder, a July 1977 service treatment record showed treatment for pain over the left thigh after being hit by machinery and observations of tenderness over the left groin to palpation and on leg motion.  

A September 1980 service treatment record contained reports of involvement in an accident three weeks earlier and hospitalization for two days.  Here, the Veteran complained of pain in midback, left leg and behind left ear, as well as foot and toe tingling.  The treating physician noted pain in the leg radiated down the posterior aspect of leg.  

A September 1984 service treatment record noted complaints of increased pain in ankles and knees and treatment for tendonitis in both feet, to include at the insertion of arch supports in his boots.  

A service treatment record, dated in October 1987, showed treatment for symptoms of pain on the left side of the pelvic area causing pain to shoot down the left leg due to injuries sustained by being struck in the side by a boat that rolled off of a car.  

A May 1993 service treatment record showed findings of chronic low back pain since 1992, and progressive pain with radiation from a herniated nucleus pulposus down to the left lower extremity.  The physician noted the presence of an antalgic gait secondary to the low back.  

The medical evidence of record also shows that the Veteran underwent treatment for left knee and neck manifestation since January 1996 and February 1997, respectively.  

In this regard, the VA treatment records generally showed findings of neck pain, shoulder pain radiating down the right arm due to a dislocated neck disc, knee pain, disc pain located in the lower neck and right shoulder, limited neck mobility due to pain on right lateral rotation and left lateral bending, posture and gait due to being unsteady on his feet, as well as diagnoses of C5 to C6 radiculopathy, herniated disc involving the cervical and lumbar areas, cervical/lumbar spine radiculitis, degenerative joint disease of both knees, minimal left knee effusion, a Baker's cyst versus meniscal tear, bilateral genu varum, bilateral knee effusion and tenderness at patellofemoral and medial compartments, and chronic low back pain shooting down the lateral aspect of left leg to knee and the bottom of foot.  

It was recommended that the Veteran undergo a high tibial osteotomy of both knees.  Further, the cervical spine x-ray studies showed findings of degenerative disease, reversal of the physiologic curvature and levoscoliosis.  

Notably, a VA treatment record, dated in January 1996, indicated problems with the left knee.  The practitioner observed that the knee was very painful to walk on and referred him to an orthopedist.  

The private treatment records, dated in March 1996, include an operation report, which showed a preoperative diagnosis of a torn left medial meniscus.  The Veteran reported walking down a hill and slipping with his leg under him and having recurrent popping without pain or swelling.  He was diagnosed with left knee medial meniscus tear.  The Veteran then underwent a left knee arthroscopy, partial medial meniscectomy, chondroplasty (microfracture) of medial femoral condoyle.  

A May 1996 VA spine examination report included complaints of low back pain, left radiculitis to foot.   The Veteran was diagnosed with herniated nucleus pulposus with left lower extremity radiculitis back pain and muscle spasm present.  

The VA treatment records, also dated in February 1997 showed complaints of tingling and numbness in right hand and pain in both knees that had been increasing over the last several weeks.  The cervical spine x-ray studies taken at the time reported a diagnosis of degenerative joint disease of the cervical spine.  They also showed complaints of neck pain and tingling of right hand and arm and low back pain associated with status-post left knee surgery.  

A May 1997 VA electromyography (EMG) report showed complaints of right-sided neck pain and right upper extremity pain for seven months and an impression  of mild C5 to C6 radiculopathy.  

A January 2005 VA treatment record showed the Veteran underwent left knee arthrocentesis and injection for persistent effusion and pain.  

A March 2005 VA MRI report showed findings of a large, left-sided extruded fragment migrating inferiorly into the S1 lateral recess, severely compressing the left S1 root.  

Turning to the matter of a medical nexus, the Board notes that a September 1998 VA peripheral nerves examination recorded a diagnosis of right C8 and L5 radiculopathy, determined to be secondary to a herniated nucleus pulposus.  

Further, an October 2001 VA orthopedic treatment record reflected the observations of a high-riding patella, bilaterally.  Significantly, the Veteran was diagnosed with malalignment syndrome of the knees, bilaterally.  

The Veteran underwent a VA joints examination in March 2009.  The claims file was not available prior to the examination, although various VA treatment records were reviewed.  

The Veteran reported having left knee problems for twenty years that began to bother him during the military, although there was no definite injury.  He also reported being involved in a car accident in service in 1986, which caused him to injure his neck.  

Here, the Veteran was diagnosed with advanced degenerative arthritis of the left knee joint involving primarily medial compartment and mild degenerative arthritis of the right knee joint, with almost bone on bone contact in the left knee and about two millimeters of height in the medial space of the right knee.  He was also diagnosed with moderate multilevel degenerative disc changes of the cervical spine and most marked at C5 to C6 where there is Grade I retrolisthesis at this level without evidence of instability demonstrated on the flexion and extension views, with forward flexion of 33 to 35 degrees at C4 to C5 level and extension from that point of 15 to 20 degrees.  

The examiner added that the X-ray evidence showed atherosclerosis involving the carotid arteries, bilaterally.  

An addendum to the March 2009 VA examination, dated in September 2009, provided by the same examiner, stated that the claims file had been reviewed.  The examiner observed in-service treatment for a right knee disorder, but not for a left knee disorder.  

The examiner added that the Veteran was noted to have been treated for a neck strain in 1984 during his military service.  Additionally, the examiner discussed post-service records, which showed treatment for various left knee injuries, as well as left knee and neck disorders.  

The examiner opined that it was less likely than not that the Veteran's current left knee condition was caused by his military service, or occurred during military service or within 12 months following his service.  

The examiner also opined that it was less likely than not that the Veteran's current left knee condition was permanently aggravated by or related to or due to his service-connected right knee condition.  

The examiner based this opinion on objective findings from the March 2009 examination, including a review of the X-ray and MRI reports, as well as review of the claims file.  

The examiner added that there was no evidence showing that the left knee condition arose during active duty and that there was no radiological evidence of arthritis within one year of the Veteran's discharge from active duty.  The examiner indicated that the Veteran's post-service left knee surgery was due to injury sustained after service.  

The VA examiner also opined that it was less likely than not that the Veteran's current neck condition was caused by or occurred during his military service or within 12 months thereof and noted that the degenerative changes seen on the current cervical spine X-ray studies might have occurred from normal wear and tear and were frequently seen in middle age.  

The examiner added that the service treatment records showed only one episode of treatment for cervical strain and that the Veteran was able to serve another eight years without complaints regarding his neck.  The examiner indicated that the spine was within normal limits on separation examination, that treatment records diagnosed mild degenerative spondylosis, and that there was no evidence linking one episode of cervical strain with the current degenerative disease.  

The probative value of a medical opinion is based on the thoroughness of the medical reviewer's examination of the Veteran and the examiner's knowledge and skill in analyzing the objective data and providing the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board notes that, in the September 2009 VA examination addendum report, the examiner failed to address a significant number of the Veteran's service treatment records, as discussed hereinabove.  

Additionally, the September 2009 VA examiner's rationale for finding that the left knee disorder was unrelated to the service-connected right ankle, right knee, and lumbar spine disabilities, does not appear to be supported by the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

As noted, the service treatment records, dated between September 1976 to March 1991, reflect ample incidents of treatment for the neck and right shoulder manifestations, and those, dated from July 1977 to May 1993, also confirm numerous incidents of treatment for left lower extremity and knee manifestations, as well as a significant finding referable to an antalgic gait due to his back disorder.  

Moreover, on careful review, there is medical evidence that tends to support the Veteran's claims.  The Board notes that when the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The January 1996 VA treatment record, showing problems with the left knee prior to the post-service injury for which the Veteran underwent surgery, supports the Veteran's lay assertions that he had continued to have on-going knee problems prior to and leading up to the March 1996 injury.  

Moreover, the September 1998 VA peripheral nerves examination, recorded a diagnosis of right C8 radiculopathy, determined to be secondary to the service-connected herniated nucleus pulposus, and the October 2001 VA orthopedic treatment record indicating diagnosis of malalignment syndrome of the knees, bilaterally, tend to support the Veteran's assertions that his current neck and left knee disorders are related to his service-connected disabilities.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

As noted, the Board has considered heavily the Veteran's recent hearing testimony as presenting credible information that serves to establish that he experienced complaints of  left knee manifestations beginning in service and neck symptoms after sustaining an in-service car accident. 

Given this credible assertion of in-service injury involving the cervical spine and left knee and the continuance of related manifestations during the period shortly after service,  the Board finds the evidence to be in relative equipoise in showing the current degenerative changes of the cervical spine and the left knee as likely as not had their clinical onset during the Veteran's active service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder and a left knee disorder; the appeal to this extent is allowed.  

Service connection for a cervical spine degenerative changes and left knee degenerative changes is granted.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


